ON MOTION TO REVIEW DENIAL OF BAIL PENDING APPEAL
PER CURIAM.
Appellant was convicted on charges of selling heroin, a narcotic, and possession of heroin. A ten-year sentence was imposed on the former conviction and sentencing was deferred as to the latter count. Application for bail pending appeal was filed by appellant in the trial court. Said application was denied by the trial judge on the stated ground that the trial court feared appellant would engage in further unlawful activities while on bond and, further, that in view of the severity of the crime and sentence imposed thereon there is a likelihood that appellant might flee the jurisdiction.
Appellant contends in this review of the order denying bail that the trial judge failed to conform with the standards set *143forth in Younghans v. State, Fla., 90 So.2d 308, relating to bail on appeal. However, our review of so much of the record as is before us indicates that there was evidence which the trial judge could predicate his views upon; and, therefore, we cannot say that he abused his discretion in denying bail on appeal. Accordingly, appellant’s motion to review the order denying bail is denied.
SPECTOR, Acting C. J., and McCORD, J., concur.
BOYER, J., dissents.